Citation Nr: 1336960	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-01 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left elbow disability.

4.  Entitlement to service connection for a left wrist disability.

5.  Entitlement to service connection for a left arm and shoulder disability.

6.  Entitlement to an initial compensable disability rating for status post arthroscopy of the right knee.  

7.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD).

8.  Entitlement to an initial compensable disability rating for hemorrhoids.  

9.  Entitlement to an initial compensable disability rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active duty from July 1992 to October 2007. 

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Waco RO.  The transcript from that hearing has been associated with the claims file and reviewed.  

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.  

The the issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
The issues of entitlement to service connection for bilateral hearing loss, a right hip disability, a left elbow disability, a left wrist disability, a left arm and shoulder disability as well as the issues of entitlement to compensable ratings for a right knee disability GERD, and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On the record during the October 2012 Board hearing (prior to the promulgation of a decision in the current appeal) the Veteran withdrew the appeal of the issue of entitlement to an initial compensable rating for erectile dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of an initial compensable rating for erectile dysfunction.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal of Claim Withdrawn at Hearing

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204 .

Regarding the issue of entitlement to an initial compensable rating for erectile dysfunction, the Veteran expressly withdrew this matter from appeal on the record at the October 2012 Board hearing.  Inasmuch as he has withdrawn his appeal in this matter, there is no allegation of error of fact or law for appellate consideration with respect to this issue.  Thus, the Board does not have jurisdiction to review the appeal on this matter, and the claim for an initial compensable rating for erectile dysfunction is dismissed.  

ORDER

The appeal on the issue of entitlement to an initial compensable rating for erectile dysfunction is dismissed.

REMAND

I.  Service connection claims

The Veteran seeks service connection for hearing loss, a right disability, a left elbow disability, a left wrist disability, and a left shoulder/arm disability and has provided some evidence of both an incident in service along with complaints of continued problems since then, which requires further explanation or development.  

Bilateral Hearing Loss

The Veteran contends that he has hearing loss that is directly related to excessive noise exposure during service.  At his personal hearing in October 2012, he testified that he was exposed to hazardous noise from aircraft engines while on the flight line refueling aircraft.  He also testified that he first noticed his hearing loss in the mid 1990s while stationed in Italy, but that it was later identified during an audio examination while he was stationed in Germany in either 1998 or 1999.  The Veteran asserts that his hearing loss has worsened since leaving the service.  

The Board finds little controversy in this case as to whether the Veteran was exposed to noise trauma in service.  His service treatment records include multiple in-service hearing conservation data sheets and reports of audiometric examinations of his hearing acuity presumably conducted as a result of his duty in hazardous noise areas.  Thus, the Veteran's report of military noise exposure is competent and credible, and the Board concedes his exposure to noise in service.  38 U.S.C.A. § 1154(a) (West 2002).

However, hearing loss, according to the threshold standards of 38 C.F.R. § 3.385, was not present at any time during service or within a year thereafter (including during VA examination in December 2007, two months post service).  That said, in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the United States Court of Appeals for Veterans Claims (Court) held that hearing loss disability by the standards of 38 C.F.R. § 3.385 is not required during service, only currently.  In fact, the laws and regulations do not specifically require complaints of, or treatment for, hearing loss during service in order to establish service connection.  Id.  See also Hensley v. Brown, 5 Vet. App. 155 (1993) (where the Court held that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service). 

In this case, the Veteran's conceded in-service noise exposure and his testimony of a continuity of symptoms since his active service raise significant questions regarding the possible presence of any current hearing loss.  Therefore, another audiological examination should be conducted in order to determine whether any current bilateral hearing loss disability that the Veteran may have is related to his service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if it is necessary to decide the claim).  

Right Hip Disability, Left Elbow Disability, Left Wrist Disability,
And Left Shoulder/Arm Disability

The Veteran also asserts that he has disabilities involving his right hip, left elbow, left wrist, and left arm/shoulder as a result of various injuries sustained during his period of military service.  In statements and testimony in support of these claims, the Veteran has related that he injured his right hip while loading trailers for deployment.  He testified that he was run over by a piece of equipment and that since that time he has experienced numbness, pain and tingling in the right hip.  See Notice of Disagreement, received February 18, 2009 and October 2012 hearing transcript page 5.

He reports that he injured his left elbow in 2005 after slipping on ice while clearing snow and ice off of flight line fuel pits.  He currently experiences frequent pain bending his arm that has worsened over the years.  See Notice of Disagreement, received February 18, 2009 and October 2012 hearing transcript pages 8 and 9.

He maintains that in 1993 he fractured his left wrist while deployed to Al Dhafra Air force Base (AFB) in 1993 when he fell from the top of a truck during an explosion.  He reported recurrent swelling and that his left wrist has continued to worsen.  See Notice of Disagreement, received February 18, 2009 and October 2012 hearing transcript pages 9-11.

With respect to the claimed left arm and shoulder condition, the Veteran reports that in 2007 he was hospitalized for a week at Elmendorf AFB for Parsonage Turner Syndrome.  He further indicates that as a result he was put on the Temporary Disability Retirement List.  See Notice of Disagreement, received February 18, 2009.  However at his personal hearing, he testified that he injured his left arm and shoulder in the same 1993 incident in which he injured his left wrist.  Currently he experiences numbness and "shooting" pain in his left upper extremity.  See October 2012 hearing transcript pages 11 and 12.

Although the Veteran has reported continued right hip, left elbow, left wrist and left arm/shoulder symptomatology since his release from active duty, the claims folder is devoid of any treatment records or other medical evidence of chronic residual disabilities.  See VA examination report dated in December 2007.  However, the Veteran's testimony of in-service injuries and recurring hip and left upper extremity symptoms, as well as his contentions regarding continuation of those symptoms thereafter, raises significant medical questions regarding whether he now has continuing/chronic residuals.  For these reasons, the Board finds that additional VA examinations would be helpful in this case.  See McLendon supra. 

II.  Increased rating claims

The Veteran contends that his service-connected right knee disability, GERD, and hemorrhoids are more disabling than the current noncompensable evaluations reflect. At the October 2012 hearing, he testified that these disabilities have increased in severity since the most recent VA examination in December 2007.  

With regard to his right knee, he asserts that he has continuous swelling, chronic pain, and limitation of motion that has slowly worsened since service discharge.  He also testified that he had daily episodes of GERD symptoms that require medication.  In addition, he testified that he had continuous flare-ups of hemorrhoids with occasional bleeding.  He indicated that this condition had "gotten a lot worse" with episodes occurring 2-3 times per month.  

Unfortunately since the December 2007 VA examination there is very little evidence in the claims file which adequately describes the nature and extent of the Veteran's right knee, GERD, and hemorrhoids disabilities.  That notwithstanding, the Board also notes that the Veteran is competent to provide evidence as to the severity of his symptoms.  See 38 C.F.R. § 3.159(a)(2) (2013).  As there may have been significant changes in these disabilities since the previous examination, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a more contemporaneous examinations are needed.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995) (VA examination required in increased rating claim where Veteran asserts condition worsened since most recent VA examination).  

The examinations to be conducted on remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent interval medical history since his last VA examination in December 2007.  With regard to the right knee the examiner should also be asked to render findings as to extent of functional loss due to pain and/or weakness, to include with repeated use and during flare-ups.  38 U.S.C.A. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Also on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  The testified in October 2012 that he receives treatment for his all of his disabilities from East Texas Medical Center in Athens, Texas.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of any medical records relating to treatment that the Veteran may have received since service discharge in October 2007.  The Board is particularly interested in pertinent treatment that the Veteran has received from East Texas Medical Center in Athens, Texas since December 2007. 

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

2.  Then, schedule the Veteran for a VA audiological examination.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All indicated tests and studies, including audiological testing, should be performed, and the examiner should review the results of any testing prior to completing the report. 

The examiner should provide numeric interpretation of the audiogram and should set forth numeric values for the pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hz.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 3.385. 

Based on the Veteran's history, and comprehensive review of the claims file, the audiologist should provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any hearing loss diagnosed on examination is consistent with the Veteran's active service, or whether such a causal relationship is unlikely, i.e., a probability of less than 50 percent.  In providing this opinion the audiologist should address the Veteran's in-service hearing examinations, and the post-service VA audiological examination in December 2007.  The examiner is asked to discuss any relevant pathology noted on the in-service audiograms as the possible onset of, or precursor to, any current hearing problems.

If it is the opinion of the examiner that the Veteran's current hearing loss is the result of any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.  The examiner should comment on the likelihood that the Veteran's current hearing problems are due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment or age-related issues.

The examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  He/She should take into consideration the Veteran's competent and credible statements regarding his in-service noise exposure, the onset of hearing loss and continuity of hearing loss since service.  [Note: The Veteran's in service noise exposure has been conceded].  

3.  Then, schedule the Veteran for a VA orthopedic examination.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All tests indicated, to include but not necessarily limited to radiologic studies, are to be conducted at this time, and all findings should be reported in detail.  The examiner should indicate whether any degenerative changes shown on X-ray support a diagnosis of arthritis involving the right knee, right hip, left elbow, left wrist and left arm/shoulder.  Complete diagnoses should be provided.  If no disabilities are present, the examiner should state so.  
With respect to the right hip, left elbow, left wrist, and left arm/shoulder:

The examiner should provide an opinion addressing whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any currently-diagnosed right hip, left elbow, left wrist, or left arm/shoulder disabilities are traceable to any incidents, symptoms, or treatment that he experienced or manifested during service, or is (are) in any other way causally related to military service.  Specifically, the examiner is asked to address the Veteran's in-service injuries as the possible onset of, or precursor to, any currently diagnosed disabilities-as well as his complaints of problems (including pain) since service.  If any diagnosed disability cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice. 

With respect to the service-connected right knee status post arthroscopy: 

The examiner should conduct range of motion testing for the right knee (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination coordination associated with the right knee.  

If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, he/she should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether the Veteran's limitation of motion is comparable to ankylosis of the knee and, if so, whether such is favorable or unfavorable, and the extent of such impairment.

The examiner should indicate whether the Veteran has either instability or recurrent subluxation, and if so, indicate whether such symptoms are best described as slight, moderate, or severe.  He/she should also indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint. 

The examiner should indicate whether the Veteran demonstrates malunion of the tibia and fibula, and if so, whether any accompanying knee or ankle disability is best described as slight, moderate, or marked.  He/she should also indicate whether the Veteran has nonunion of the tibia and fibula with loss of motion, requiring a brace. 

The examiner should also indicate the effect the service-connected right knee status post arthroscopy disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether it causes marked interference with employment, or the need for frequent periods of hospitalization or otherwise precludes the Veteran from engaging in substantially gainful employment.  

4.  The Veteran should also undergo a VA gastrointestinal examination to determine the current severity of his service-connected GERD and hemorrhoids.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All tests indicated are to be conducted at this time and all findings should be reported in detail.  

With respect to the service-connected GERD:

The examiner should render specific findings as to the existence (and, if found, the frequency or severity, as appropriate) of any current symptoms of GERD to include persistently recurrent epigastric distress with dysphagia; pyrosis; regurgitation; if so, whether such symptoms are accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health. 

Additionally, the examiner should indicate whether pain, vomiting, material weight loss and hematemesis or melena, anemia (including whether any anemia is moderate) or any other symptoms are productive of severe impairment of health. 

With respect to the service-connected hemorrhoids:

The examiner should state whether the Veteran's hemorrhoids are best described as mild or moderate or whether they are large or thrombotic.  If he has large or thrombotic hemorrhoids, the examiner should indicate if they are irreducible and if there is excessive redundant tissue and evidencing frequent recurrences.  The examiner should also determine if the hemorrhoids cause persistent bleeding and secondary anemia, or are productive of fissures.

The examiner should provide an opinion as to the effect the Veteran's GERD and hemorrhoids have, if any, on his employment and daily life.  Specifically, the examiner should render an opinion as to whether either disability causes (or both together cause) marked interference with employment, or the need for frequent periods of hospitalization or otherwise precludes the Veteran from engaging in substantially gainful employment.  

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


